Case: 09-10952        Document: 00511110187         Page: 1    Date Filed: 05/13/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                               May 13, 2010
                                        No. 09-10952
                                      Summary Calendar                         Lyle W. Cayce
                                                                                    Clerk

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee

v.

RUDY WILLIAMS,

                                                     Defendant-Appellant


                       Appeal from the United States District Court
                            for the Northern District of Texas
                                 USDC No. 4:96-CR-68-17


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Federal prisoner Rudy Williams appeals from the district court’s denial of
his second motion seeking a reduction in sentence pursuant to 18 U.S.C. § 3582
and the crack cocaine amendments to the Sentencing Guidelines.                         Section
3582(c)(2) permits the discretionary modification of a defendant’s sentence only
where the defendant’s sentencing range is actually lowered by the Sentencing
Commission.1 The crack cocaine amendments at issue here are inapplicable to

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
            See United States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009).
   Case: 09-10952       Document: 00511110187 Page: 2              Date Filed: 05/13/2010
                                    No. 09-10952

an offender like Williams whose offense level was based on 4.5 kilograms or
more of crack cocaine, and thus the crack cocaine amendments did not change
Williams’s guidelines sentencing range.2 Because he was ineligible for relief, the
district court did not abuse its discretion in denying Williams’s section 3582(c)(2)
motion.3
       AFFIRMED.




       2
         See U.S.S.G. Supp. to App’x C, Amend. 706; U.S.S.G. § 2D1.1(c)(1). See also United
States v. McCutcheon, 2010 WL 711150, at *1 (5th Cir. Mar. 2, 2010) (unpublished). Williams
was held accountable for 17.8 kilograms of crack cocaine.
       3
         See United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), petition for cert. filed
(Jan 28, 2010) (No. 09-8939); Doublin, 572 F.3d at 237.

                                               2